DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Neal (U.S. Patent No. 6,130,419). 
	With respect to claim 1, Kautzsch discloses a Complementary Metal Oxide Semiconductor (CMOS) wavefront sensor comprising: a sensor element [2] comprising an array of photodiodes (See ¶[0019]); a passivation layer [10] covering said sensor element; and a binary lens [14]  (See Figure 3A-3B) formed in said passivation layer and arranged to focus incident light onto a respective sensor element of said sensor element (See Figure 1).	Kautzsch fails to explicitly disclose wherein the sensor elements are a plurality and a plurality of binary lenses. 
	In the same field of endeavor, Neal teaches a plurality of sensor elements [20] (detector array) and plurality of binary lenses [18] (lenslet array) arranged to focus incident light onto a respective sensor element of said plurality of sensor elements (See Column 13, lines 18-37).	The implementation of multiple sensor elements and lenses allows for more accurage point source determination and tip/tilt staging of the wavefront (See Neal Column 13, lines 18-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention 
	With respect to claim 6, the combination of Kautzsch and Neal discloses wherein said passivation layer is a nitride layer in a CMOS backend stack of said CMOS wavefront sensor (see Kautzsch ¶[0026]).
	With respect to claim 8, Kautzsch discloses a method of forming a Complementary Metal Oxide Semiconductor (CMOS) wavefront sensor comprising: forming a sensor element [2] comprising an array of photodiodes (See ¶[0019]); depositing a passivation layer [10] covering said sensor element; and forming in said passivation layer a binary lens [14] arranged to focus incident light onto said sensor element (See Figure 1).
	Kautzsch fails to explicitly disclose wherein the sensor elements are a plurality and a plurality of binary lenses. 
	In the same field of endeavor, Neal teaches a plurality of sensor elements [20] (detector array) and plurality of binary lenses [18] (lenslet array) arranged to focus incident light onto a respective sensor element of said plurality of sensor elements (See Column 13, lines 18-37).
	With respect to claim 11, the combination of Kautzsch and Neal discloses wherein said wavefront sensor is a CMOS wavefront sensor as claimed in claim 1 (see Kautzsch Figure 1 and Neal Figure 13).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Neal (U.S. Patent No. 6,130,419) as applied to claim 1 above, and further in view of Toshikiyo (U.S. Publication No. 2008/0011937 A1)
	With respect to claim 2, the combination of Kautzsch and Neal fails to disclose wherein a distance between a binary lens of said plurality of binary lenses and said array of photodiodes of said respective sensor element is in the range of 1 µm to 15 µm.	In the same field of endeavor, Toshikiyo teaches a distance between a binary lens of said plurality of binary lenses and said array of photodiodes of said respective sensor element is in the range of 1 µm to 15 µm (see ¶[0089]).
	The proper thickness allows for free control of refractive index distribution of the binary lens to match the wavelength of the transmitted light (see ¶[0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 3, the combination of Kautzsch and Neal fails to disclose wherein each binary lens of said plurality of binary lenses has a focal length in the range 8 µm to 33 µm (optical distance).
	In the same field of endeavor, Toshikiyo teaches wherein said binary lens has a focal length in the range 8 µm to 33 µm (optical distance) (see ¶[0061]). 	The proper focal length allows for free control of refractive index distribution of the binary lens (see ¶[0061]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim(s) 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Neal (U.S. Patent No. 6,130,419) as applied to claim 1 above, and further in view of Wang et al. (U.S. Publication No. 2019/0098187 A1; hereinafter Wang). 
	With respect to claim 4, Kautzsch fails to explicitly disclose wherein said array of photodiodes includes 2x2 photodiodes.
	In the same field of endeavor, Wang teaches wherein said array of photodiodes includes 2x2 photodiodes (See Figures 12-13; array matrix chosen as desired). 
	The implementation of a desired pixel grouping as taught by Wang for the purposes of multiple functionality, allows for increased versatility of the image sensors to composite multiple images (see ¶[0114]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 5, Kautzsch fails to disclose wherein said array of photodiodes includes one of 3x3 photodiodes, 4x4 photodiodes, and 5x5 photodiodes.
	In the same field of endeavor, Wang teaches wherein said array of photodiodes includes one of 3x3 photodiodes, 4x4 photodiodes, and 5x5 photodiodes. (See Figures 12-13; array matrix chosen as desired). 
	The implementation of a desired pixel grouping as taught by Wang for the purposes of multiple functionality, allows for increased versatility of the image sensors to composite multiple images (see ¶[0114]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kautzsch et al. (U.S. Publication No. 2018/0358483 A1) in view of Neal (U.S. Patent No. 6,130,419) as applied to claim 8 above, and further in view of Wu (U.S. Patent No. 7,196,388 B2) 
	With respect to claim 9, Kautzsch fails to explicitly disclose providing a silicon substrate, wherein said step of forming a plurality of sensor elements comprises doping said silicon substrate.	In the same field of endeavor, Wu teaches providing a silicon substrate, wherein said step of forming a plurality of sensor elements comprises doping said silicon substrate (see Column 2, lines 1-13).	The implementation of doped silicon allows for increased wavelength response controllable to either a broad or narrow range (See Column 2, lines 37-45). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 10, the combination of Kautzsch and Wu discloses wherein said step of forming said corresponding plurality of binary lenses comprises etching said passivation layer (see Kautzsch ¶[0027]).

Response to Arguments
Applicant's arguments with respect to claims 1-6 and 8-11 have been considered but are moot in view of the new ground(s) of rejection. 
Applicant's arguments filed 11/14/2022 have been fully considered but they are not persuasive. 
With respect to arguments made regarding claim 1, Applicant argues that Kautzsch fails to disclose a wavefront sensor. As previously discussed in the Final Rejection mailed 07/19/2022, Examiner notes that Applicant’s claim 1 contains no structural limitations exclusive to wavefront sensors and only possesses mentions of “wavefront sensors” within the preamble. Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1. When reading the preamble in the context of the entire claim, the recitation “wavefront sensor” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Kautzsch contains sensors in the form of an array of photodiodes as required by the limitations of the claim. Applicant’s claim is substantially broad as to encompass multiple types of sensors, not exclusively CMOS wavefront sensors and with only language found in the preamble, it does not constitute any distinct definition of any claimed invention’s limitations. Furthermore, Applicant cites to ¶[0004] of the Applicant’s disclosure to establish what a wavefront sensor is, however none of the descriptive requirements of a wavefront sensor are found within the limitations of claim 1. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features found in ¶[0004]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Toshikiyo (U.S. Publication No. 2007/0146531 A1) discloses an image sensor with a binary lens
Li et al. (U.S. Publication No. 2009/0152453 A1) discloses a wavefront sensor
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/Primary Examiner, Art Unit 2818